Citation Nr: 1010539	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS

The appellant and his fiancé. 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1984, and from November 1990 to May 1991, with service in the 
Army National Guard until October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a November 2007 Decision, the Board denied the claim of 
entitlement to service connection for sleep apnea.  The issue 
of service connection for hearing loss was remanded for 
additional development.  The Veteran appealed the Board's 
denial of service connection for sleep apnea to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the Court granted a Joint Motion to Remand and 
that part of the Board's decision that denied entitlement to 
service connection for sleep apnea was remanded for 
compliance with the instructions in that Joint Remand.  


FINDINGS OF FACT

1.  The Veteran currently has sleep apnea, which is not 
related to his active service and was first shown years after 
service.

2.  The Veteran's bilateral hearing loss is not related to 
his active service and was first shown years after  service.
 

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 
3.309 (2009).

2.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  In this case, notice fulfilling the requirements 
of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 
2004, prior to the date of the issuance of the appealed 
rating decision.

The Board further notes that, in a March 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). After 
issuance of the March 2006 letter, an opportunity for the 
Veteran to respond, the November 2009 supplemental SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


I.  The claim for service connection for sleep apnea

The Veteran contends that his current sleep apnea was the 
result of his active service.  Specifically, the Veteran 
alleges the condition was caused by sleeping with a gas mask 
over his face during the time he was stationed in the Persian 
Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§101(24), 106, 
1110, 1131.  ACDUTRA includes full-time duty performed by 
members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full- 
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A grant of 
service connection requires findings as to the existence of a 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the Veteran's claim for 
service connection for sleep apnea must be denied.

Service medical records do not show any complaints of, or 
treatment for, sleep problems while the Veteran was in 
service or on duty with the National Guard.  Particularly, 
reports of medical history dated 1976, 1980, 1984, 1991 and 
1995, as well as examinations of the same dates were silent 
to any complaints of diagnoses of any trouble sleeping.  

Post service treatment records reflect treatment for sleep 
apnea, first documented in August 2003.  The August 2003 and 
October 2003 private treatment records from the Athens 
Regional Medical Center show that a J.P.L., M.D., diagnosed 
the Veteran with obstructive sleep apnea syndrome, severe at 
the baseline.  Multiple subsequent VA and private treatment 
records reflected continued treatment for sleep apnea.  While 
this evidence supports a finding of current sleep apnea 
disability, the claim must, nonetheless, be denied on the 
basis that there is no evidence of sleep apnea in service and 
there is no medical nexus shown between the current 
disability and service.

The Board notes that during his Board hearing and in various 
written statements, the Veteran has contended that his sleep 
apnea is the result of sleeping with a mask over his face 
during Operation Desert Storm.  In his VA Form 9, the Veteran 
explained that wearing a mask caused him to develop breathing 
problems which lead to his later sleep apnea.  In his Board 
hearing, he also testified that his hospital stay after 
attempting suicide is connected to his sleep apnea as well.  
The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  

However, as noted above, the service treatment records are 
silent to any complaints of trouble sleeping, or to any 
diagnosis of sleep apnea.  Sleep apnea was not diagnosed 
until 2003, nearly a decade after his last period of activity 
duty, and almost 8 years after his release from Army National 
Guard service.  Consequently, although the Veteran is 
competent to contend that he had slept with a mask over his 
face during Operation Desert Storm, for the above reasons, 
the Board finds his account of continual symptoms subsequent 
to service not to be credible and thus of no probative value.

The Board further notes that under the circumstance of this 
case the Veteran is not entitled to a VA examination for the 
purpose of evaluating his claim for service connection for 
sleep apnea.  This is because under 38 U.S.C.A. § 5103A, such 
a medical examination is unnecessary for VA to make a 
decision on his claim as there is no competent evidence that 
the current disability or symptoms may be associated with 
service.  38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds 
that in view of the lack of evidence supporting the Veteran's 
claim, including the length of time that has expired since 
his discharge from service, any medical opinion linking the 
current diagnosis of sleep apnea  to service or any incident 
in service, including wearing a mask, would be speculative 
and therefore not useful to VA in deciding the Veteran's 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  And as 
was previously explained herein, VA has attempted to obtain 
competent evidence from the Veteran through the notice and 
assistance requirements of the VCAA, but the Veteran has not 
responded with the type of evidence necessary to substantiate 
his claim.  

Accordingly, the evidence of record does not show that the 
Veteran's sleep apnea is due to service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule as to this issue is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  The claim for service connection for hearing loss

The Veteran contends that he has bilateral hearing loss 
related to active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

The Board notes that the Veteran alleged in-service noise 
exposure associated with his second period of service, during 
the Persian Gulf War, when his unit was stationed near a 
landing field and his Bradley Fighting Vehicle unit went to a 
tank firing range.  The Veteran testified during his Board 
hearing that he sometimes wore hearing protection.  
Information in the claims file shows that during service, the 
Veteran was in the military police and was a clerk or 
administrative specialist.  

Service medical records contained five service audiograms 
dated January 1976 to June 1995.  Only the September 1980 
audiogram showed evidence of hearing loss, and then only in 
the right ear.  The puretone thresholds at the frequencies of 
1000, 2000 and 4000 hertz were 50, 45, and 50, in the right 
ear, respectively, and 5, 10 and 10, respectively, in the 
left ear.  Audiograms during service, including those 
conducted in 1981, 1984, 1991 and June 1995 examination, did 
not show hearing loss under VA's regulatory criteria.  

Post service treatment records include an April 2003 
treatment record which indicates that the Veteran complained 
of a history of hearing loss with tinnitus; and a May 2004 VA 
audiology report indicating that the Veteran was provided 
with hearing aids.  Subsequent VA treatment records are 
silent to any complaints of hearing loss. 

The Veteran was afforded a VA audiological examination in 
August 2009.  He complained of difficulty hearing and 
constant tinnitus in the left ear.  The Veteran reported 
military noise exposure from the firing range, HumVees, 
aircraft, explosions, and denied occupational or recreational 
exposure.  The Veteran also stated that he used hearing 
protection while in combat.  Evaluation revealed thresholds 
of 30, 35, 20, 20 and 30 decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively, in the right ear, and 
thresholds of 35, 40, 35, 40 and 30 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the left ear.  
The examiner provided a diagnosis of mild to severe 
sensorineural hearing loss bilaterally.  The examiner 
indicated that the service treatment records were reviewed 
and set forth the audiogram results as show in the service 
treatment records.  After review of the claims file, the 
examiner stated that with regard the right ear, the Veteran's 
first audiological examination of record (1976) to the last 
examination in 1995 showed hearing within the normal limits 
with no standard threshold shifts noted.  It was noted that 
periodic examinations showed shifts in hearing these were 
possibly due to noise exposure prior to testing.  The 
examiner concluded that because hearing was normal from the 
first examination to the last examination, it was less likely 
as not that the hearing loss was the result of any noise 
exposure during service.  With regard to the left ear, it was 
noted that the first examination in 1976 to the last 
examination in 1995 revealed a 30 db threshold shift at 6000 
hertz.  It was indicated audiological examination that day 
revealed hearing to be within normal limits at 6000 hertz not 
consistent with mild hearing loss obtained in 1995.  It was 
concluded that the threshold shift seen at 6000 hertz from 
service records is possibly due to noise exposure prior to 
testing which resulted in a temporary threshold shift.  The 
examiner concluded that it is less likely than not (less than 
a 50/50 probability) that the hearing loss is the result of 
noise exposure that the Veteran has alleged he experienced in 
service.  

While the Veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, the weight of 
the medical evidence is against a finding that his hearing 
loss occurred as a result of his active military service.  
Review of the Veteran's service treatment records reflected 
while there is evidence of some right ear hearing loss shown 
on audiogram in 1980, upon separation in 1995, the Veteran's 
hearing was within normal limits bilaterally.  Further, there 
is no indication of any diagnosed hearing loss until April 
2003, when the Veteran complained of hearing loss, nearly 
eight years after his separation from the National Guard, and 
over a decade since his alleged military noise exposure.  

The Board notes that the Veteran has reported that he began 
to have trouble with hearing during his time in the Persian 
Gulf, particularly alleging that it occurred because he was 
stationed near an airstrip.  The Board notes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  

However, as noted above, the Veteran's first documented 
complaints of hearing loss were in April 2003, nearly 8 years 
after his National Guard duty, when he complained of a 
history of hearing loss.  An August 2004 record showed that 
he was prescribed hearing aids.  Further, after a thorough 
examination and review of the claims file, a VA examiner 
opined that while the Veteran has current hearing loss, the 
examiner concluded that it was less than likely related to 
his alleged noise exposure during service.  Consequently, 
although the Veteran is competent to contend that he had 
trouble hearing since his service in the Persian Gulf, for 
the above reasons, the Board finds his account of continual 
symptoms subsequent to service is outweighed by the competent 
medical evidence of record, including the opinion of the VA 
examiner which was based on a review of all of the service 
and post-service evidence pertaining to hearing loss.  

Thus, the Board must find that the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the claims that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


